Citation Nr: 1733735	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for sleep apnea.  This matter was previously before the Board in July 2015, when it was remanded to the RO for further development.

The Board acknowledges that in April 2016, the Veteran submitted a timely notice of disagreement with a February 2016 rating decision regarding the initial ratings assigned for service-connected bilateral foot conditions.  A review of the claims file indicates that the RO is taking developmental action as to these claims.  See May 2016 Appeals Process Letter.  Accordingly, as the Agency of Original Jurisdiction (AOJ) is in the process of addressing these issues, the Board will not direct the AOJ to issue a Statement of the Case at this time.


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea, which he contends began in service and has been recurrent since that time.  VA treatment records reflect a current diagnosis of this disorder, and show that the Veteran uses a CPAP machine.  (See, e.g., May 2011 VA treatment note.)  A service treatment record from February 1985 reflects complaint of insomnia.  The issue in this matter is whether the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to a disease or injury incurred in service.

The Board finds that service connection for obstructive sleep apnea is warranted because the competent and credible testimony of the Veteran and his fellow service members establish that his sleep apnea had its onset during service, and has been recurrent since that time.  The Veteran reported that his sleep apnea symptoms of loud snoring and apnea episodes began while he was stationed aboard the U.S.S. Saratoga during service and have continued to the present.  See March 2016 VA Examination Report; see also May 2016 Written Statement.  He submitted buddy statements from his brother and fellow service members supporting his claims.  See November 2015 Buddy Statements.  The Veteran's brother reported that the Veteran did not snore before joining the Navy, but that he observed the Veteran snoring upon his return from active duty in 1985.  See November 2015 Buddy Statement of A.M.H.  The Veteran's friend and fellow service member, K.W., reported that he served with the Veteran aboard the U.S.S. Saratoga and remembered the Veteran's coworkers laughing about the Veteran's snoring.  See November 2015 Buddy Statement of K.W.  These witnesses are competent to report their observations, and the Board finds their reports credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303(a).  The Board notes the negative nexus opinion provided by the March 2016 VA examiner; however, no probative value is assigned to this opinion because the examiner did not address the lay statements provided by the Veteran.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Consequently, based on the evidence of record, the Board finds that service connection for sleep apnea is warranted.  



ORDER

Service connection for obstructive sleep apnea is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


